Citation Nr: 1310004	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  09-05 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

5.  Entitlement to service connection for bilateral foot calluses.

6.  Entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1973 to May 1977 and from January 1978 to October 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The jurisdiction was transferred to the RO in Indianapolis, Indiana.  

The Board observes that the rating action on appeal denied the issue of entitlement to a TDIU.  However, in his March 2008 notice of disagreement, the Veteran did not express disagreement with that issue.  Subsequently, when the RO in Indianapolis issued a November 2008 statement of the case (SOC), the issue of entitlement to a TDIU was included.  The Veteran's January 2009 substantive appeal indicated that he wished to appeal all of the issues discussed in the SOC.  In a June 2011 supplemental statement of the case (SSOC), the RO continued to address the issue of entitlement to a TDIU. Therefore, although the Veteran did not express disagreement with the January 2008 denial of entitlement to a TDIU, the RO's actions have indicated to the Veteran that the issue of entitlement to a TDIU is currently on appeal.  The Board concludes that such issue is properly on appeal. 

The January 2008 rating action also denied service connection for mild degenerative changes at L5-S1.  By a June 2011 rating action, the RO granted service connection for degenerative joint disease of the lumbar spine (10 percent, effective July 2, 2007).  As there is no indication that the Veteran has expressed disagreement with the disability rating and/or effective date assigned, the Board concludes that only the issues listed on the title page are on appeal.

The matters on appeal were remanded by the Board in July 2012 in order to afford the Veteran with another opportunity to testify before a member of the Board at a hearing held at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary in order to afford the Veteran with his desired hearing before a Veterans Law Judge (VLJ).  

The record shows that the Veteran requested and was scheduled for an in-person hearing at the Indianapolis RO before a VLJ in April 2012.  However, in a letter dated and received in April 2012, the Veteran requested that his hearing be rescheduled because he was planning to relocate to Los Angeles, California.  The Board remanded the matter in July 2012 in order to determine whether the Veteran had in fact relocated or if he would be able to attend a scheduled videoconference with a VLJ in August 2012 at the Indianapolis RO.  

Prior to the date of the August 2012 videoconference hearing, RO was informed that the Veteran had in fact relocated to Los Angeles, California.  The Veteran has indicated his desire to be rescheduled for a hearing before a Board member at the RO in Los Angeles, California.  Thus, a remand is necessary to afford the Veteran his scheduled hearing, and to afford his representative the opportunity to review the claims file prior to the hearing since an appellant will be accorded full right to representation in all stages of an appeal.  See 38 C.F.R. § 20.600 (2012).

Since the Veteran has relocated to Los Angeles and desires that his hearing be held there, then the claims file should be transferred to the jurisdiction of the Los Angeles RO. 

Prior to the hearing, the Veteran's correct address and location should be ascertained.  The Board observes that the most recent January 2013 correspondence in the VA Virtual paperless claims processing system reflects that the letter was sent to the Veteran's last known address in Indiana.  To date, there is no indication that the Veteran did not receive that letter or that it had to be forwarded to a new address in Los Angeles.  In light of the Veteran's August 2012 notification that he has relocated to Los Angeles, the Board finds that, before the scheduled hearing, the Veteran should be contacted to ascertain his current address.  

Also, the Veteran was initially scheduled for an in-person hearing, but was then rescheduled for a videoconference hearing, the Veteran should be asked to clarify what type of hearing he desires.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him for his current address.  

2. Confirm that the Veteran has indeed relocated to Los Angeles and that he desires to have his Board hearing at that RO. The Veteran should also be asked to clarify whether he desires to testify before a VLJ in person at the appropriate RO or via videoconferencing.

3. After receiving confirmation that the Veteran has indeed relocated to Los Angeles and that he desires to have his Board hearing at that RO, the Indianapolis RO should then take the appropriate steps to transfer jurisdiction of the Veteran's claims file to the RO in Los Angeles. 

4. If the claims file is transferred to the Los Angles RO, then that RO should schedule him for his requested hearing.  The Veteran should be notified in writing of the date, time, and location of the hearing at least 30 days in advance of the scheduled hearing.  His claims folder should be forwarded to the local DAV representative at the Los Angeles RO for review prior to the scheduled hearing.  

5. If the Veteran is still located in Indiana, and his case remains at that RO, the Indianapolis RO should schedule him for his requested hearing.  The Veteran should be notified in writing of the date, time, and location of the hearing at least 30 days in advance of the scheduled hearing.  His claims folder should be forwarded to the local DAV representative at the RO for review prior to the scheduled hearing.

6. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


